Sloane, J.,
I must refuse this petition for leave to act as a feme sole trader on one obvious ground, that petitioner has no husband. The evidence shows petitioner was divorced from her husband in 1934 at Novisad, Yugoslavia. Not only the evidence, but the petition itself sets forth the outcome of the divorce proceeding, by averment and exhibit. There is no reason presented why we should not give comity to the foreign divorce proceeding and its conclusion. Thus, we must say that petitioner is divorced. That being so, we cannot grant a feme sole trader right to one who is without husband.
The petition is refused.